DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al., (US 11,085,995 B2).
With respect to Claim 1, Zhou et al., discloses an apparatus, comprising: a substrate (308, Figure 7); a support (320, Figure 7) coupled to the substrate (308, Figure 7); a first element (328, Figure 7) including a contactor spring (324, Figure 7) having a first portion (336, Figure 7) coupled to the support (320, Figure 

    PNG
    media_image1.png
    358
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    724
    933
    media_image2.png
    Greyscale

With respect to Claim 2, Zhou et al., further discloses wherein the contactor spring (324, Figure 7) is configured to convert, to stored energy (as the rotor 336 rotates, the spring 324 is twisted, storing mechanical energy, column 7, lines 66-67), energy received from the second element (312, Figure 7) during a first movement in the first direction (spring 324 and the combdrive actuator move 
With respect to Claim 3, Zhou et al., further discloses wherein the first element (328, Figure 7) includes an extension arm (328, Figure 7, is a post; Examiner takes post as being an arm), the extension arm being coupled between the contactor spring (324, Figure 7) and the support (320, Figure 7), wherein a void exists between the extension arm and the substrate (308, Figure 7).
With respect to Claim 4, Zhou et al., further discloses wherein the extension arm is configured to convert, to stored energy (as the rotor 336 rotates, the spring 324 is twisted, storing mechanical energy, column 7, lines 66-67), energy received from the second element (312, Figure 7) during a first movement in the first direction and is configured to release the stored energy during a second movement in the second direction.
With respect to Claim 5, Zhou et al., further discloses wherein the extension arm includes a first surface (328 is connected to 308 via 324, Figure 7) adjacent to the substrate (308, Figure 7) and includes a second surface (328 is connected to 312 via 324 and 221, Figure 7) adjacent to the second element (312, Figure 7), wherein the contactor spring (324, Figure 7) includes a third surface (324 is connected to 312 via 320, Figure 7) adjacent to the second element (312, Figure 7), and wherein a first distance from a first point (see 

    PNG
    media_image3.png
    858
    1195
    media_image3.png
    Greyscale

With respect to Claim 14, Zhou et al., further discloses further comprising first (1404, Figure 14) and second (1408, Figure 14) electrodes, wherein the second element (312, Figure 7) is configured to move in the first direction in response to a first electrostatic field (Figure 14 uses electrostatic force; see column 11, lines 7-9; driving electrode 1404 can repulse and/or attract using electrostatic repulsion or attraction) distributed by the first electrode (1404, Figure 14), and wherein the second element (312, Figure 7) is configured to move in the second direction in response to a second electrostatic field (electrostatic force can be changed by changing dimensions of the limiting electrode 1408, changing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Zhou et al., (US 11,085,995 B2), and in further view of Kaeriyama (US 8,610,997).
With respect to Claim 9, Zhou et al., teaches the apparatus of claim 1, substrate, wherein the second element (312, Figure 7) is a mirror (212, Figure 7, is a mirror; see column 7, lines 5-7) configured to reflect light (light source 208, Figure 2).
Zhou et al., fails to teach a memory cell formed in the substrate, wherein a mirror is configured to reflect light in response to a memory state of the memory cell.
Kaeriyama teaches a micro-electromechanical device (Figure 1) comprising a memory cell (column 3, lines 5-6) formed in the substrate (4, Figure 1), wherein a mirror (21, Figure 1) is configured to reflect light in response to a memory state of the memory cell (column 3, lines 37-51).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Zhou et al., having the apparatus with the teachings of Kaeriyama having the memory cell for the purpose of forming a monolithic multi-layer thin film metal with conductivity on a substrate for storing data for the positioning of the mirror.

Allowable Subject Matter
Claims 6-8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 6, thought Zhou et al., (US 11,085,995 B2) teach “the apparatus of claim 5,” Zhou et al., fails to teach or suggest the aforementioned combination further comprising “further disclose wherein the first distance is less than the second distance in a configuration in which the first contact surface and the second contact surface are apart.”
With respect to Claim 7, thought Zhou et al., (US 11,085,995 B2) teach “the apparatus of claim 5,” Zhou et al., fails to teach or suggest the aforementioned combination further comprising “wherein the contactor spring includes a design feature having a length that is less than a wavelength of energy applied to pattern a photoresist layer by which the cavity is formed.”
With respect to claim 8, this claim depends on claim 7 and is allowable at least for the reasons stated supra. 
With respect to Claim 10, though Zhou et al., (US 11,085,995 B2) discloses “the apparatus of claim 1,” Zhou et al., fails to teach or suggest the aforementioned combination further comprising “further comprising a reduced contact surface coupled to a planar surface of the first or second, wherein the planar surface of the first or second element is adjacent to the substrate, wherein a void exists between the reduced contact surface and the substrate.”
With respect to claims 11-13, these claims depend on claim 10 and are allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        January 26, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872